This appeal involves only one item of the appellee's account, the genuineness of a certain receipt for $1,500, and as to which there was a conflict in the evidence. The evidence was ore tenus, or partly so, and the trial court saw and heard the witnesses, and its conclusion was like unto the verdict of a jury, and cannot be disturbed by this court, unless contrary to the great weight of evidence. We cannot say that the conclusion of the trial court was contrary to the great weight of the evidence. It is questionable as to whether or not there *Page 505 
is a sufficient insistence in brief of counsel as to the other assignments of error, but, conceding that there is, the trial court committed no error in respect thereto that could justify a reversal of this case.
Affirmed.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.